Citation Nr: 1540146	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  10-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertensive vascular disease, to include as secondary to diabetes mellitus, type II or in-service herbicide exposure. 

2.  Entitlement to service connection for a kidney condition, to include as secondary to diabetes mellitus, type II or as secondary to hypertensive heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1969 to October 1970.  

These matters come to the Board of Veterans' Appeals (Board) from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted entitlement to service connection for hypertensive vascular disease and a kidney condition.  The Veteran has asserted that his currently diagnosed hypertensive vascular disease is related to his exposure to herbicides in service or is secondary to his currently service connected diabetes mellitus, type II.  He is also diagnosed with a kidney condition, that the Veteran believes is either secondary to his diabetes mellitus or his hypertensive vascular disease.  

The Veteran underwent an examination in July 2006 that the Board finds to be inadequate.  The examiner did not provide opinions or rationales sufficient to determine service connection for either disability on appeal.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79   (2006).  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51   (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

As such, the Board is remanding these claims in order to provide the Veteran with a VA examination to determine the etiology of his currently diagnosed hypertensive vascular disease and kidney condition.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's currently diagnosed hypertensive vascular disease.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on the examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

a. Is it as likely as not (50 percent or greater probability) that the current diagnosis of hypertensive vascular disease is related to in-service exposure to herbicides in service.  

b. Is it as likely as not (50 percent or greater probability) that the current diagnosis of hypertensive vascular disease was caused or aggravated by service-connected diabetes mellitus, type II?  The physician is advised that aggravation is defined as a chronic worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 

The explanation for the opinion should reflect consideration of the known risk factors for hypertensive vascular disease, what role they play in this particular veteran, and explain why he or she considers diabetes mellitus or exposure to herbicides to be at least as likely as not the cause/not the cause of the hypertension in this veteran.

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the provider determines that a requested opinion(s) cannot be given without resort to speculation, the provider must explain the reason for that conclusion.

2.  The RO/AMC is requested to schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's currently diagnosed kidney condition.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on the examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

a. Is it as likely as not (50 percent or greater probability) that the current diagnosis of a kidney condition is related to his active military service?

b. Is it as likely as not (50 percent or greater probability) that the current diagnosis of a kidney condition was caused or aggravated by service-connected diabetes mellitus?  The physician is advised that aggravation is defined as a chronic worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 
The explanation for the opinion should reflect consideration of the known risk factors for a kidney condition, what role they play in this particular veteran, and explain why he or she considers diabetes mellitus to be at least as likely as not the cause/not the cause of the kidney condition in this veteran.

c.  Is it as likely as not (50 percent or greater probability) that the current diagnosis of a kidney condition was caused or aggravated by the Veteran's currently diagnosed hypertensive vascular disease?  The physician is advised that aggravation is defined as a chronic worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 

The explanation for the opinion should reflect consideration of the known risk factors for a kidney condition, what role they play in this particular veteran, and explain why he or she considers hypertensive vascular disease to be at least as likely as not the cause/not the cause of the kidney condition in this veteran.

The examiner is also asked to discuss the opinion from the Veteran's private physician, Dr. Dawood, stating, in December 2008, that his chronic kidney disease is secondary to hypertension and diabetes mellitus. 

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the provider determines that a requested opinion(s) cannot be given without resort to speculation, the provider must explain the reason for that conclusion.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




